DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 8 March 2022 are accepted. Previous objection to the drawings for including reference character(s) not mentioned in the description is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-11, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2004/0196192, “Boyd”), in view of Bolton et al. (US 2020/0036405, “Bolton”).

Regarding claim 1, Boyd in figures 1-3 discloses an aircraft-mounted mobile communicator (antenna 100 applied to a structure 200 and para. 9 and 12) for communicating with one or more satellites or base stations (see para. 12 and 41), the aircraft-mounted mobile communicator comprising: a radome structure (protective film 400); and one or more antenna elements (radiating element 130) embedded within a shell of the radome structure (400, See Fig. 3. Antenna 130 embedded in the film 40) that maximizes an aperture of the one or more antenna elements (130), wherein the one or more antenna elements (103) are configured to operate over one or more frequency bands (see para. 35-36).
Moreover, for the sake of argument, in the field on imbedding antennas in radomes, Bolton in figures 1-9 teaches an aircraft-mounted mobile communicator (Fig. 1: antennas 120) for communicating with one or more satellites or base stations, the aircraft-mounted mobile communicator (120) comprising: a radome structure (composite stack 143); and one or more antenna elements (120) embedded within a shell of the radome structure (143, see para. 1) that maximizes an aperture of the one or more antenna elements, wherein the one or more 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Boyd and Bolton to form the claimed invention because embedding antennas in parts of a high-speed vehicles helps to reduce the drag acting on vehicles. 

Regarding claim 11, Boyd in figures 1-3 teaches an aircraft-mounted mobile communicator (antenna 100 applied to a structure 200 and para. 9 and 12) for communicating with one or more satellites or base stations (see para. 12 and 41), the aircraft-mounted mobile communicator comprising: a radome structure (protective film 400); and one or more antenna elements (radiating element 130) embedded within a shell of the radome structure (400; see Fig. 3. Antenna 130 embedded in the film 400) that maximizes an aperture of the one or more antenna elements (130), wherein the one or more antenna elements (103) are configured to operate over one or more frequency bands (see para. 35-36).
Additionally, the mobile communicator 100 of Boyd teaches antennas that can be applied not only on flat surfaces, but also on sharply or double curved platforms such as aircraft wings, aircraft body, and other aircraft surfaces, sonar domes, other ship surfaces, and all other types of transportation vehicles. (Para. 9)
Boyd does not explicitly show a fuselage, a pair pf wings attached to the fuselage and a vertical stabilizer. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Boyd and Bolton to form the claimed invention because embedding antennas in parts of a high-speed vehicles helps to reduce the drag acting on vehicles. 

Regarding claims 7-8 and 17-18, Boyd discloses an aircraft/aircraft-mounted mobile communicator wherein the one or more frequency bands comprises a Ka band, a Ku band, a V band, an L1 band, or an L2 band; and wherein the one or more frequency bands comprises (i) 849-851 MHz and 894-896 MHz or (ii) 1,980-1,995 MHz and 2,170-2,185 MHz. (See Para. 17, 35, 48 and Figures 4-10)
In addition, Boyd in Para. 35 teaches that microstrip arrays or radiating elements 130 are tailored to specific dimensions necessary for a specific frequency range, in a manner which will be well understood by those of ordinary skill in the art.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Boyd and Bolton to form the claimed invention because radiating elements can be tailored to specific dimensions necessary for a specific frequency range, in a manner which will be well understood by those of ordinary skill in the art. (Boyd Para. 35) Generally, one of skill in the art would have chosen the length corresponding with the known or desired frequency by being a predetermined fraction (e.g., one-quarter, one-half, etc.) of the wavelength of the radio wave signal having the desired frequency. (Bolton para. 51)

Regarding claims 9-10 and 19-20, Boyd in Figures 1-3 teaches an aircraft/aircraft-mounted mobile communicator wherein the one or more antenna elements comprise: a first layer of conducting flexible textiles (microstrip array or radiating element 130, see Para. 9 and 28); a second layer of non-conducting flexible textiles acting as a dielectric substrate (non-conductive dielectric coating 120), and a third layer of conducting flexible textiles acting as a ground plane (ground plane 110); and wherein the first layer (130) further comprises one or more electrical components providing an electrical feed to the one or more antenna elements (Fig. 3: center conductor or pin 304 of the coaxial connector or cable 300 is insulated along its 

Regarding claims 21 and 22, Boyd in figure 3 discloses an aircraft/aircraft-mounted mobile communicator wherein the shell of the radome structure (400) includes one or more openings for receiving the one or more antenna elements (130). (See opening created by film 400 to create a space for the antenna and ground elements). 
Moreover, Bolton in figures 1-9 teaches an aircraft/aircraft-mounted mobile communicator wherein the shell of the radome structure (143) includes one or more openings (see openings created for antenna wire 122 in figures 6-9) for receiving the one or more antenna elements (122). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Boyd and Bolton to form the claimed invention, in order to create spaced-apart locations for the antenna portions and to isolate the antenna from other components. (See Bolton para. 49) 




Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd and Bolton, as applied to claims 1 and 11 above, and further in view of Hook (US 2011/0291908).

Regarding claims 5 and 15, Boyd as modified above, does not disclose: wherein the one or more antenna elements are configured to operate as an electronically steered antenna (ESA).
However, in the same field of endeavor, Hook in figures 1-7 discloses an aircraft/aircraft-mounted mobile communicator (Fig. 7 and para. 1, 50 and 91) wherein the one or more antenna elements (112) are configured to operate as an electronically steered antenna (ESA). (See Para. 38-48)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ one or more antenna elements configured to operate as an electronically steered antenna (ESA), as taught by Hook, in the aircraft/aircraft-mounted mobile communicator of Boyd as modified to form the claimed invention because ESAs are well known in the art to provide stable and fast steering in a high frequencies in a more efficient manner. 
 



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd and Bolton as applied to claims 1 and 11 above, and further in view of Cordone (US 2017/0201017).

Regarding claims 6 and 16, Boyd as modified above, does not disclose: wherein the one or more antenna elements are configured to operate as phased-array antenna.
However, in the same field of endeavor, Cordone in figures 1-21 discloses an aircraft/aircraft-mounted mobile communicator (Fig. 1) wherein the one or more antenna elements (44) are configured to operate as phased-array antenna. (See para. 37)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ one or more antenna elements configured to operate as phased-array antenna, as taught by Cordone, in the aircraft/aircraft-mounted mobile communicator of Boyd as modified, to form the claimed invention to provide localized transmission areas and localized reception areas that are electronically or mechanically manipulated to synthesize an electromagnetic beam of radio energy in a desired direction. As a result, a phased array antenna may be located very close to the fuselage of the aircraft and the outer shell may be located very close to the antenna (because the antenna is not significantly moved during operation). (Cordone Para. 37)




Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845